DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Dreher on 10/26/21.

The application has been amended as follows: 

1-49. (Canceled)

50. (Currently Amended) An apparatus comprising:
at least one processor,
at least one memory including computer program code,
the at least one memory and the computer program code configured to, with the
at least one processor, cause the apparatus to:

request comprises a voice authentication command of a user;
receive from an identity provider at least one first challenge message with
respective randomly generated verification code and respective first randomly generated challenge style, wherein the first randomly generated challenge style comprises at least one of voice volume, pronunciation emphasis, pronunciation length, speaking speed and intervals among codes; and
send at least one voice verification code to the identity provider, wherein the at
least one voice verification code is pronounced by the user based on the respective
randomly generated verification code and the respective first randomly generated
challenge style.

51. (Previously Presented) The apparatus according to claim 50, further
caused to:
send a registration request to the relying party;
receive from the identity provider at least one second challenge message with
respective voice pattern code; and
send at least one voice pattern code to the identity provider, wherein the at least
one voice pattern code is pronounced by the user based on the respective voice pattern code.

52. (Previously Presented) The apparatus according to claim 51, wherein the
at least one second challenge message further comprises respective second randomly


53. (Previously Presented) The apparatus according to claim 52, wherein the
registration request comprises a voice registration command.

54. (Canceled) 

55. (Previously Presented) The apparatus according to claim 50, further
caused to establish security channels with the relying party and the identity provider
respectively.

56. (Currently Amended) An apparatus comprising:
at least one processor,
at least one memory including computer program code,
the at least one memory and the computer program code being configured to,
with the at least one processor, cause the apparatus to:
receive from a user agent an authentication request comprising a voice
authentication command;
forward the authentication request to an identity provider, wherein the forwarded
authentication request further comprises an address of the user agent and a service
identifier, so that the identity provider will send to the user agent at least one first
challenge message with respective randomly generated verification code and respective first randomly generated challenge style, wherein the first randomly generated challenge style comprises at least one of voice volume, pronunciation emphasis, pronunciation length, speaking speed and intervals among codes; and
receive an authentication result from the identity provider, wherein the
authentication result is based on at least one voice verification code sent to the identity
provider from the user agent, wherein the at least one voice verification code was
pronounced by a user based on the respective randomly generated verification code and the respective first randomly generated challenge style;
perform one or more operations based on the authentication result.

57. (Previously Presented) The apparatus according to claim 56, further being
caused to:
receive from the user agent a registration request;
forward the registration request to the identity provider, wherein the forwarded
registration request comprises the address of the user agent and the service identifier;
receive a registration result from the identity provider.

58. (Previously Presented) The apparatus according to claim 57, wherein the
registration request further comprises a voice registration command.

59. (Previously Presented) The apparatus according to claim 56, further being
caused to establish security channels with the user agent and the identity provider


60. (Currently Amended) An apparatus comprising:
at least one processor,
at least one memory including computer program code,
the at least one memory and the computer program code configured to, with the
at least one processor, cause the apparatus to:
receive an authentication request from a relying party, wherein the authentication request comprises a voice authentication command, an address of a user agent and a service identifier;
locate a user's profile containing the voice patterns of the user based on the
authentication request;
send to the user agent at least one first challenge message with respective
randomly generated verification code and respective first randomly generated challenge style, wherein the first randomly generated challenge style comprises at least one of voice volume, pronunciation emphasis, pronunciation length, speaking speed and intervals among codes;
receive from the user agent at least one voice verification code;
check the validity of the at least one voice verification code;
calculate the liveness of the at least one voice verification code;
generate an authentication result based on the validity and the liveness; and
send the authentication result.


caused to check the validity of the at least one voice verification code by using a voiceprint recognition approach.

62. (Previously Presented) The apparatus according to claim 60, further
caused to calculate a deviation between a first randomly generated challenge style
associated with the voice verification code and the style of the voice verification code.

63. (Currently Amended) The apparatus according to claim 60, further caused
to:
receive a registration request from the relying party, wherein the registration
request comprises the address of the user agent and the service identifier;
send to the user agent at least one second challenge message with respective
voice pattern code;
receive from the user agent at least one voice pattern code;
generate the user's profile containing the voice patterns of the user based on the at least one voice pattern code, wherein the user's profile further contains a unique
identifier of the user and the service identifier;
generate a registration result; and
send the registration result.

64. (Previously Presented) The apparatus according to claim 63, wherein the
at least one second challenge message further comprises respective second randomly
generated challenge style, and the apparatus further caused to:
calculate the liveness of the at least one voice pattern code; and
generate the registration result based on the liveness of the at least one voice
pattern code.

65. (Previously Presented) The apparatus according to claim 64, further
caused to calculate a deviation between the second randomly generated challenge style associated with the voice pattern code and the style of the voice pattern code.

66. (Previously Presented) The apparatus according to claim 63, wherein the
registration request comprises a voice registration command.

67. (Previously Presented) The apparatus according to claim 63, wherein the
user’s profile contains the address of the user agent.

68. (Canceled) 

69. (Currently amended) The apparatus according to claim 60, further
caused to establish security channels with the relying party and the user agent
respectively-

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest: receive from an identity provider at least one first challenge message with respective randomly generated verification code and respective first randomly generated challenge style, wherein the first randomly generated challenge style comprises at least one of voice volume, pronunciation emphasis, pronunciation length, speaking speed and intervals among codes; and send at least one voice verification code to the identity provider, wherein the at
least one voice verification code is pronounced by the user based on the respective
randomly generated verification code and the respective first randomly generated challenge style. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM A CORUM JR/Examiner, Art Unit 2433                   

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433